Citation Nr: 0420721	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty in the United States Navy 
from November 1966 until March 1970.  Vietnam service (which 
will be discussed in much greater detail below) is indicated 
by the evidence of record.

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for Type II diabetes 
mellitus based upon herbicide exposure.  The September 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the September 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.

The veteran presented sworn video testimony to the 
undersigned Veterans Law Judge in January 2004.  The 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The veteran submitted additional evidence directly to the 
Board in February and April 2004.  Those documents were 
accompanied by a waiver of consideration by the agency of 
original jurisdiction executed by the veteran's 
representative.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, 
specifically in an inland waterway, during Vietnam era active 
service.

2.  The veteran has a current diagnosis of diabetes mellitus.  

3.  The veteran's diabetes mellitus is presumed to be 
etiologically related to his service in Vietnam. 


CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2003).

2.  The veteran's diabetes mellitus is presumed to have been 
incurred as a result of the veteran's exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diabetes mellitus.  In essence, he contends that he was 
exposed to Agent Orange in the inland waters of the Republic 
of Vietnam and that service connection for diabetes mellitus 
should therefore be granted on a presumptive basis. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by two 
separate letters from the RO in March 2002 and by the RO's 
January 2003 statement of the case (SOC), of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim and of the particular deficiencies in 
the evidence with respect to his claim.

More significantly, the January 2003 SOC and the March 2002 
letters sent to the veteran, specifically referenced the 
VCAA.  Crucially, the veteran was informed by means of this 
SOC and the March 2002 letters as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in September 2002, prior to 
the expiration of the one-year period following the March 
2002 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, service personnel records and VA treatment records.  
The veteran has not indicated that there are any further 
records that would be probative and which have not been 
associated with his claims file.  The Board notes that the 
veteran has advised that he receives Social Security 
Administration (SSA) disability benefits.  Those records have 
not been associated with the veteran's VA claims folder.  In 
general, VA is required to obtain the veteran's SSA records 
in order to meet its duty to assist obligations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  However, the veteran was awarded SSA disability 
prior to his initial diabetes diagnosis in January 2002.  As 
such, the records are unlikely to contain information that 
would be relevant to this claim and further, there is no 
prejudice to the veteran as the service connection has been 
granted.  Cf. Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony video testimony in January 2004.  A 
transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  



In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313 (2003).  
 
The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  Diabetes 
mellitus shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  See also 38 C.F.R. 
§ 3.303(d) (2003).

Factual Background

The veteran served on active duty from November 1966 until 
August 1970, during the Vietnam era.  The veteran's DD 214 
indicates service on the USS RICHMOND K. TURNER.  His 
decorations include the Vietnam Service Medal with two Bronze 
Stars.  The veteran's service personnel records confirm that 
the USS RICHMOND K TURNER was located within the Vietnamese 
combat zone from July 1968 to November 1968.

The veteran's service medical records are absent any 
reference to diabetes.
VA treatment records from January 2002 indicate that the 
veteran has been diagnosed with diabetes mellitus.  

In the veteran's sworn hearing testimony, he asserted that he 
had spent 4 months stationed in the Danang Harbor.  He denied 
that he ever left his ship while it was berthed in Da Nang 
Harbor.  The veteran described the harbor as being surrounded 
on three sides by land and further described that he could 
clearly observe movements onshore from the deck of his ship.  

The veteran and his representative have submitted a map of 
Danang Harbor.  The map indicates that the harbor is 
surrounded on three sides by land and that the entire harbor 
lies within the physical boundaries of the Republic of 
Vietnam.  


Analysis

The veteran is seeking service connection for diabetes 
mellitus.  His essential contention is that this condition is 
related to herbicide exposure he experienced in connection 
with his Vietnam service.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Hickson element (1) is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
after service found in 38 C.F.R. § 3.309(a).  The veteran's 
service medical records are entirely silent as to complaints, 
treatment or diagnosis of diabetes mellitus, and reports of 
periodic medical examinations show that urinalysis with 
respect to sugar was negative when tested, to include upon 
separation from service in August 1970.  Post-service medical 
reports all indicate that diabetes mellitus was not shown 
until at least thirty years following service separation.  
The veteran does not appear to contend otherwise.  
Accordingly, that part of Hickson element (2) relating to in-
service disease is not satisfied.
  
With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  If the veteran can be 
considered to have served in Vietnam, exposure to herbicides 
can be presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2003).  See also 
38 C.F.R. § 3.313.  

The veteran does not allege that he set foot onto the land of 
the Republic of Vietnam, but rather that he was stationed 
aboard a ship located in the territorial, and therefore 
inland, waterways of the Republic of Vietnam.  In particular, 
he states that he was stationed aboard the aircraft carrier 
USS RICHMOND K. TUNER which was anchored in Danang Harbor 
between July and November 1968. The veteran appears to base 
his argument on the fact that he was stationed approximately 
75 yards offshore the Vietnamese mainland, within the 
territorial waterways of Danang Harbor.  

In a precedent opinion, VA General Counsel determined that 
for purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era, service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  
The Board is not free to reject VA General Counsel opinions. 
Rather, the statute expressly requires that the Board "shall 
be bound in its decisions by...the precedent opinions of the 
chief legal officer of the Department."  See 38 U.S.C.A. § 
7104(c) (West 2002); 
see also Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000). 

More recently, the VA reiterated its position that service in 
deep-water naval vessels offshore of Vietnam is not included 
as "service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases 
including diabetes.  However, service aboard vessels in 
inland waterways of Vietnam irrespective of vessel size is 
considered service in the Republic of Vietnam.   See the 
"comments" section in the Federal Register announcement of 
the final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 
66 Fed.Reg. 23166 (May 8, 2001).  Specifically, the 
interpretative guidance provided in 66 Fed.Reg. 23166 states 
"Title 38 U.S.C. 1116 requires that veteran have served 'in 
the Republic of Vietnam' to be eligible for the presumption 
of exposure to herbicides.  We believe that it is commonly 
recognized that this term includes the inland waterways".  
Further, a review of the plain text of the applicable 
regulations notably 38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. 
§ 3.313(a) and 38 U.S.C. § 1116 provides no statement that 
physical contact with the land of Vietnam is required for a 
show of service in Vietnam.  Therefore, service in the inland 
waterways of Vietnam appears to qualify as applicable 
"service in the Republic of Vietnam" for the purposes of 
the application of the Agent Orange presumptions. 

There appears to be no guidance currently available 
concerning the definition of "inland waterways".  Further, 
although the regulation states that service in the Republic 
of Vietnam is required for the presumption to apply, setting 
foot on land is not expressly mentioned in the regulations.  

It is undisputed that given the guidance in VAOPGCPREC 27-97, 
if the veteran's service had been limited to service on the 
USS RICHMOND K TURNER in the South China Sea outside the 
territorial boundaries of the Republic of Vietnam, the 
presumptions contained in the regulations would be 
inapplicable to his case as he would not have met the 
criteria for service in the Republic of Vietnam.  However, in 
the instant case, the veteran's service was conducted on a 
ship located in a harbor.  The evidence of record clearly 
shows that Danang Harbor is well sheltered and surrounded on 
three sides by the shoreline of Vietnam.  A map submitted by 
the veteran and his representative indicates that the harbor 
is nearly totally surrounded by land and that the entire 
harbor is located within the territorial boundaries of 
Vietnam.  Further, the veteran's description of his ability 
to observe the activities on the shoreline is consistent with 
the map's indication of the proximity of the land and the 
water in the area at issue.  As such, given the location of 
the harbor as being surrounded by the land on three sides and 
the evidence that the harbor is within the territory of 
Vietnam, and resolving all doubt in the veteran's favor, the 
Board finds that Da Nang Harbor is an inland waterway for the 
purposes of the regulation. 

Based on the Board's finding that veteran's sojourn in Da 
Nang Harbor was service in an "inland waterway, have 
occurred. , and resolving all doubt in the veteran's favor, 
Agent Orange exposure is presumed, satisfying element (2).  
See 38 C.F.R. 
§§ 3.307(a)(6)(iii) (2003).   

The first two Hickson elements have thus been satisfied.  
With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when the veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2003).  
Element (3), medical nexus, has accordingly been satisfied on 
a presumptive basis.  

All three Hickson elements are therefore met. The Board has 
determined that the evidence supports the grant of service 
connection for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



